 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL CHRISTOPHER YOUNG,                        No. 2:20-cv-01472-TLN-DB
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      JUDGE JOHN WINN and ROBIN
15    LESLIE PEARL,
16                       Defendants.
17

18          Plaintiff Daniel Christopher Young (“Plaintiff”) is proceeding in this action pro se. The

19   matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On March 24, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. (ECF No. 5.) The thirty-day period has expired and Plaintiff has not filed any

24   objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
 1          The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The Findings and Recommendations filed March 24, 2021 (ECF No. 5), are
 5   ADOPTED IN FULL;
 6          2. Plaintiff’s July 22, 2020 Complaint (ECF No. 1) is DISMISSED without prejudice;
 7   and
 8          3. The Clerk of the Court is directed to close the case.
 9           IT IS SO ORDERED.
10         DATED: May 20, 2021
11

12                                                              Troy L. Nunley
13                                                              United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
